Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 04, 2022 has been entered.
Claims 21, 23, 29, 31, 37 and 39 have been amended. Claims 21-40 are now pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 11,068,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on July 29, 2019 (China 201910689278.7).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 11,068,457.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 21 of the instant application substantially recites the limitations of claim 1 of Patent No. 11,068,457 as shown in comparison table below.

Instant Application
Patent No. 11,068,457
21. A computer-implemented method comprising: obtaining, by a centralized database server, a data record, wherein the data record is stored in a data block comprising a plurality of data records including the data record, and the data block is stored on a blockchain, and wherein each data record of the plurality of data records comprises the same service attribute and a
sequence number based on the plurality of data records; determining location information of the data record in the blockchain, wherein the location information comprises a block height of the data block of the blockchain comprising the data record, and an offset of the data record in the data block of the blockchain; establishing a mapping relationship between the service attribute, the location information, and the sequence number; and based on the sequence number corresponding to a time when the data record is stored in the data block of the blockchain, adding the mapping relationship to an index that includes
the location information and the sequence number.

24. The computer-implemented method of claim 21, further comprising:
receiving data to be stored, wherein the data to be stored is sent by a user;
generating a second data record comprising the data to be stored, and determining a hash
value of the second data record, wherein the second data record further comprises a second service attribute and a second sequence number; and
after a predetermined block forming condition is satisfied, determining one or more data
records to be written to a second data block, and generating an Nth data block that comprises a hash value of the second data block and the second data record, corresponding to conditions of N, wherein N indicates the second sequence number of the second data block and the conditions
comprise:
when N is equal to one, giving a hash value and a block height of an initial data block based on a predetermined method; or
when N is greater than one, determining the hash value of the Nth data block based on each data record to be written to the data block and a hash value of an (N-1)th data block, and generating the Nth data block that comprises the hash value of the Nth
data block and the data record, wherein the block heights of the data blocks increase
monotonically based on a sequence of block forming time.

25. The computer-implemented method of claim 24, wherein the predetermined block
forming condition comprises:
a quantity of data records to be stored reaches a quantity threshold; or
a time interval from a previous block forming time reaches a time threshold.
1. A computer-implemented method comprising:
obtaining, by a centralized database server, a data record, wherein the data record is stored in a blockchain-type ledger, and wherein the data record comprises a service attribute and a sequence number;
determining location information of the data record in the blockchain-type ledger, wherein the location information comprises a block height of a data block comprising the data record, and an offset of the data record in
the data block;
establishing a mapping relationship between the service attribute, the location information, and the sequence number;
based on the sequence number, writing the mapping relationship to an index;
receiving data to be stored;
generating a second data record comprising the data to be stored, and determining a hash value of the second data record, wherein the second data record further comprises
a second service attribute and a second sequence number;
generating a second data block that comprises the hash value of the second data record in response to a predetermined block forming condition being satisfied, wherein the predetermined block forming condition comprises a quantity of data records to be stored reaching a quantity threshold or a time interval from a previous block forming time reaching a time threshold;
storing a first set of one or more data records in the second data block;
determining that the second data block occurs after an initial data block in a sequence of the blockchain-type ledger; and
in response, computing the hash value of the second data record based on the second data block, the second data record, and a hash value of a data block that precedes the second data block within the sequence of the blockchain-type ledger, wherein block heights of the data blocks within the sequence of the blockchain-type ledger increase monotonically based on when a given block of the blockchain-type ledger is formed.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the additional elements claims 24 and 25 of claims 1 of instant application to arrive at the claim 1 of Patent No. 11,068,457 the because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim 21 is also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 10,795,874.  

Allowable Subject Matter
Claims 25, 26, 28, 33, 34, 36 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 27, 29, 30, 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (U.S. Pat. No. 10,243,748) in view of Zhang et al. (U.S. Pat. Pub. 2019/0394175) and Meister et al. (U.S. Pat. No. 11,068,162).

Referring to claim 21, Callan et al. teaches a computer-implemented method comprising: 
a data record, wherein the data record is stored in a data block of a blockchain (a sequence number of a block comprising a message, known to those skilled in the art as a block height, see Callan et al., Col. 9, lines 50-51); 
determining location information of the data record in the blockchain, wherein the location information comprises a block height of a data block of the blockchain  comprising the data record (the location 720 may comprise a sequence number of a block comprising a message, known to those skilled in the art as a block height, see Callan et al., Col. 9, lines 49-51), and an offset of the data record in the data block of the blockchain (byte offset within a digital representation of the blockchain, see Callan et al., Col. 9, lines 65); 
establishing a mapping relationship between the service attribute, the location information, and the sequence number (see Callan et al., FIG. 7).
However, Callan et al. does not explicitly teach
wherein each data record of the plurality of data records comprises the same service attribute and a sequence number based on the plurality of data records; 
obtaining, by a centralized database server, a data record, wherein the data record is stored in a data block comprising a plurality of data records including the data record, and the data block is stored on a blockchain,
based on the sequence number corresponding to a time that the data record is stored in the data block of the blockchain, adding the mapping relationship to an index.
Zhang et al. teaches 
wherein each data record of the plurality of data records comprises the same service attribute (The PS field contains incremental sequence numbers for a specific attribute, ensuring
there is no gap in the sequence numbers for transactions with the same attribute, see Zhang et al., Para. 120) and a sequence number based on the plurality of data records (assign a sequence number to the registration transaction and store the transaction in sequence number order, see Zhang et al., Para. 89); 
obtaining, by a centralized database server, a data record (where the server 320 determines the client 310 is allowed to access the transaction, each one or more server 320 sends its decryption share to the client 310. Upon receiving a calculable number of matching transactions with valid decryption shares, the client 310 obtains the transaction in plaintext, see Zhang et al., Para. 94), wherein the data record is stored in a data block comprising a plurality of data records (A blockchain is an immutable distributed ledger for storing and processing transactions, see Zhang et al., Para. 7) including the data record, and the data block is stored on a blockchain (The data block table maintains all transactions in the system, which are stored in the database. The publication order index table contains metadata of the data blocks and is derived from the data block table, see Zhang et al., Para. 118, for each transaction, the sequence number (sn), the client id (cid), the operation type (op), the message payload (p), timestamp (ts), access control rules (ac), and the publication attributes (attributes) are all stored, see Zhang et al., Para. 119),
based on the sequence number corresponding to a time that the data record is stored in the data block of the blockchain (assigning a sequence number to the registration transaction and subsequently storing the registration transaction in a sequence number order, see Zhang et al., Para. 25, A blockchain is an immutable distributed ledger for storing and processing transactions, see Zhang et al., Para. 7), adding the mapping relationship to an index (the server 320 stores the transaction, see Zhang et al., Para. 90, the server 420 will store a sequence number in the format of sn-pn for each transaction. The data block table maintains all transactions in the system, which are stored in the database. The publication order index table contains metadata of the data blocks and is derived from the data block table. The index table is stored either in the database or in memory. [0119] In some embodiments, for each transaction, the sequence number (sn), the client id (cid), the operation type (op), the message payload (p ), timestamp (ts), access control rules ( ac ), and the publication attributes (attributes) are all stored, see Zhang et al., Para. 117-119).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Callan et al., to have each data record of the plurality of data records comprises the same service attribute and a sequence number based on the plurality of data records; obtaining, by a centralized database server, a data record, wherein the data record is stored in a data block comprising a plurality of data records including the data record, and the data block is stored on a blockchain, based on the sequence number corresponding to a time that the data record is stored in the data block of the blockchain, adding the mapping relationship to an index, as taught by Zhang et al., to have a modular and extensible permissioned blockchain platform which allows for various trade-offs among efficiency, function, and security (Zhang et al., Para. 22).
Callan et al. as modified still does not explicitly teach
an index that includes the location information and the sequence number.
Meister et al. teaches 
an index that includes the location information and the sequence number (through the use of metadata that maps some identifier of a piece of data (e.g., a sequence number, an address) to the location where the data is stored. Such metadata, or separate metadata, may also map the piece of data to one or more object identifiers that identify objects stored in the object-storage of the cloud-based storage system that contain the piece of data, see Meister et al., Col. 68, lines 26-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Callan et al. as modified, to have an index that includes the location information and the sequence number, as taught by Meister et al., to improve the performance of in-memory computing (Meister et al., Col. 47, lines 45-46).

As to claim 22, Callan et al. as teaches
responsive to receiving the data record sent by a user, obtaining the service attribute and the sequence number comprised in a specified identification field in the data record; or 
determining the data record comprised in the data block of the blockchain, and obtaining the service attribute and the sequence number that are comprised in a specified identification field in any data record comprised in the data block (706 Serial number, see Callan et al., FIG. 7. FIG. 7 illustrates a structure for a certificate validation message, published on a blockchain, said certificate validation message verifying an announcement of a digital certificate, and publishing a signature for the digital certificate, see Callan et al., Col. 9, lines 15-18).

As to claim 27, Callan et al. as modified teaches performing statistical analysis on one or more data records stored in the blockchain, wherein the one or more data records comprise the data record (say 5% of data in a given data block is estimated to be live in 30 days, see Meister et al., Col. 76, lines 49-50).

Referring to claim 29, Callan et al. teaches a non-transitory, computer-readable medium (computer-readable media, see Callan et al., Col. 14, line 3) storing one or more instructions executable by a computer system to perform operations comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 30 is rejected under the same rationale as stated in the claim 22 rejection.

Claim 35 is rejected under the same rationale as stated in the claim 27 rejection.

Referring to claim 37, Callan et al. teaches a computer-implemented system, comprising: one or more computers (computer, see Callan et al., Col. 14, line 2); and one or more computer memory devices (random access memory, see Callan et al., Col. 14, line 3) interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 38 is rejected under the same rationale as stated in the claim 22 rejection.

Claims 23, 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (U.S. Pat. No. 10,243,748) in view of Zhang et al. (U.S. Pat. Pub. 2019/0394175) and Meister et al. (U.S. Pat. No. 11,068,162) as applied to claims 21, 22, 27, 29, 30, 35, 37 and 38 above, and in further view of Israni et al. (U.S. Pat. No. 7,197,500).

As to claim 23, Callan et al. as modified does not explicitly teach 
creating an index record using the service attribute as a primary key in an index table when the primary key in the index does not comprise the service attribute; or 
writing the location information and the sequence number to an index record comprising the service attribute when the primary key in the index comprises the service attribute.
Israni et al. teaches creating an index record using the service attribute as a primary key in an index table when the primary key in the index does not comprise the service attribute; or 
writing the location information and the sequence number to an index record comprising the service attribute when the primary key in the index comprises the service attribute (One index file uses the place identification as a primary key and the navigable feature base name as a secondary key. This index file can be used to locate navigable features that match a base name within a place. The other index file uses the navigable feature ID as a primary key, see Israni et al., Col. 47, lines 2-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Callan et al. as modified, to have creating an index record using the service attribute as a primary key in an index table when the primary key in the index does not comprise the service attribute; or writing the location information and the sequence number to an index record comprising the service attribute when the primary key in the index comprises the service attribute, as taught by Israni et al., to have storage space on the medium be conserved and access to the data can be improved. (Israni et al., Col. 3, lines 42-43).

Claim 31 is rejected under the same rationale as stated in the claim 23 rejection.

Claim 39 is rejected under the same rationale as stated in the claim 23 rejection.

Response to Argument
	Applicant’s remarks filed on 05/04/2022 with respect to claims 21, 29 and 37 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168